Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59    Desc Exhibit
                                  H Page 1 of 15




                                                           Exhibit H


                                                                                      0064
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 2 of 15




                                                                                     0065
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 3 of 15




                                                                                     0066
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 4 of 15




                                                                                     0067
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 5 of 15




                                                                                     0068
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 6 of 15




                                                                                     0069
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 7 of 15




                                                                                     0070
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 8 of 15




                                                                                     0071
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  H Page 9 of 15




                                                                                     0072
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 10 of 15




                                                                                     0073
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 11 of 15




                                                                                     0074
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 12 of 15




                                                                                     0075
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 13 of 15




                                                                                     0076
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 14 of 15




                                                                                     0077
Case 19-05006   Doc 37-7   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 H Page 15 of 15




                                                                                     0078
